DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROGER DEANE (US-2018/0145887-A1).
	As per claim 1,  DEANE et al. teaches “a method for device migration in a unified endpoint management system (“UEMS’”), comprising: establishing a direct connection at a first user device with a second user device; receiving device migration user 
“identifying, to the first user device, the operating system running on the second user device,” ([0056], [0064], [0073]); 
“receiving a migration data file at the second user device, the migration data file originating from the first user device,” ([0056], [0064], [0073]); and 
“initiating a device migration at the second user device using the migration data file,” ([0056], [0064], [0073]).
	As per claim 2, DEANE et al. further shows “wherein in an instance where the first and second user devices are running the same operating system, the method further comprises: verifying the integrity of the migration data file,” ([0016]-[0019]); 
“applying user profile settings and policies at the second user device,” ([0016]-[0019]); 
“retrieving, at the second user device, a software package from the migration data file,” ([0016]-[0019]); 
“installing, at the second user device, a software application using the software package; copying, at the second user device, data files from the migration data file using the same file structure as the first user device,” ([0016]-[0019]); and 
“notifying a UEMS management server of the migration,” ([0016]-[0019]). 
	As per claim 3, DEANE et al. further shows “wherein the software application, files, and policies are managed by the UEMS,” ([0016]-[0019]). 

	As per claim 5, DEANE et al. further shows “wherein in an instance where the first and second user devices are running different operating systems: the migration data file omits at least one application that is managed on the first device as part of the VEMS; the device migration comprises installing policies and files from the migration data file at the second user device; and the installed files use the same file structure as the first user device,’ ([0016]-[0019]).
	As per claim 6, DEANE et al. further shows “wherein the first user device prompts the user to choose between at least: migrating to the second user device and keeping the first user device enrolled the UEMS; and migrating to the second user device and unenrolling the first user device from the UEMS, wherein selection of unenrolling the first user device causes the first user device to erase all data files and applications associated with the UEMS,’ ([0016]-[0019]).
	As per claim 7, DEANE et al. further shows “wherein the device to device migration is managed by a portal application installed on each of the first and second user devices,’ ([0016]-[0019]). 
	As per claim 8, DEANE et al. teaches “a non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for device migration in a unified endpoint management system (“‘“UEMS”), the stages comprising: establishing a direct connection at a first user device with a second user device,’ ([0056], [0064], [0073]); 

“authenticating the migration by comparing user input at the second user device to the device migration user credentials,” ([0056], [0064], [0073]); 
“identifying, to the first user device, the operating system running on the second user device; receiving a migration data file at the second user device, the migration data file originating from the first user device,” ([0056], [0064], [0073]); and 
“initiating a device migration at the second user device using the migration data file,” ([0056], [0064], [0073]).
	As per claim 9, DEANE et al. further shows “wherein in an instance where the first and second user devices are running the same operating system, the method further comprises: verifying the integrity of the migration data file,’ ([0016]-[0019]); 
“applying user profile settings and policies at the second user device,” ([0016]-[0019]); 
“retrieving, at the second user device, a software package from the migration data file; installing, at the second user device, a software application using the software package,” ([0016]-[0019]); 
“copying, at the second user device, data files from the migration data file using the same file structure as the first user device; and notifying a UEMS management server of the migration,” ([0016]-[0019]). 
	As per claim 10, DEANE et al. further shows “wherein the software application, files, and policies are managed by the UEMS,’ ([0016]-[0019]).

	As per claim 12, DEANE et al. further shows “wherein in an instance where the first and second user devices are running different operating systems: the migration data file omits at least one application that is managed on the first device as part of the UEMS; the device migration comprises installing policies and files from the migration data file at the second user device; and the installed files use the same file structure as the first user device,’ ([0016]-[0019]).
	As per claim 13, DEANE et al. further shows “wherein the first user device prompts the user to choose between at least: migrating to the second user device and keeping the first user device the UEMS,” ([0016]-[0019]); and 
“migrating to the second user device and unenrolling the first user device from the UEMS, wherein selection of unenrolling the first user device causes the first user device to erase all data files and applications associated with the UEMS,” ([0016]-[0019]).
	As per claim 14, DEANE et al. further shows “wherein the device to device migration is managed by a portal application installed on each of the first and second user devices,” ([0016]-[0019]).
	As per claim 15, DEANE et al. teaches “a system for device migration in a unified endpoint management system (“UEMS’”), comprising: a memory storage including a non-transitory, computer-readable medium comprising instructions,’ (fig. 1); and 

“receiving device migration user credentials at the second user device, the migration user credentials being based on user input provided at the first user device; authenticating the migration by comparing user input at the second user device to the device migration user credentials,’ ([0056], [0064], [0073]); 
“identifying, to the first user device, the operating system running on the second user device; receiving a migration data file at the second user device, the migration data file originating from the first user device,” ([0056], [0064], [0073]); and 
“initiating a device migration at the second user device using the migration data file,” ([0056], [0064], [0073]).
	As per claim 16, DEANE et al. further shows “wherein in an instance where the first and second user devices are running the same operating system, the method further comprises: verifying the integrity of the migration data file,’ ([0016]-[0019]); 
“applying user profile settings and policies at the second user device,” ([0016]-[0019]); 
“retrieving, at the second user device, a software package from the migration data file,” ([0016]-[0019]); 
“installing, at the second user device, a software application using the software package,” ([0016]-[0019]); 
“copying, at the second user device, data files from the migration data file using the same file structure as the first user device; and notifying a UEMS management server of the migration,” ([0016]-[0019]). 

	As per claim 18, DEANE et al. further shows “wherein the integrity of the migration data file is verified using an encryption key, a hash, or a cryptographic hash,’ ([0016]-[0019]).
	As per claim 19, DEANE et al. further shows “wherein in the instance where the first and second user devices are running different operating systems: the migration data file omits at least one application that is managed on the first device as part of the VEMS,’ ([0016]-[0019]); 
“the device migration comprises installing policies and files from the migration data file at the second user device; and the installed files use the same file structure as the first user device,” ([0016]-[0019]).
	As per claim 20, DEANE et al. further shows “wherein the first user device prompts the user to choose between at least: migrating to the second user device and keeping the first user device enrolled the UEMS,” ([0016]-[0019]); and 
“migrating to the second user device and unenrolling the first user device from the UEMS, wherein selection of unenrolling the first user device causes the first user device to erase all data files and applications associated with the UEMS,” ([0016]-[0019]). 


                                                        Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                       Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 08, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153